PER CURIAM.
The failure of the complaint to allege nonpayment of the notes sued upon rendered the complaint demurrable. *469Wright v. Deering, 2 Misc. Rep. 296, 21 N. Y. Supp. 929; Lafayette Trust Co. v. Lacher, 139 App. Div. 797, 124 N. Y. Supp. 401.
Judgment reversed, with costs, and demurrer sustained, with leave to serve an amended complaint upon payment of costs in this court and $5 costs in the court below within six days after service of a copy of the order entered herewith with notice of entry.